DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishioka et al. (US Pub No 2022/0282926).
In regard to claim 1, Nishioka discloses a reservoir tank for a vehicle (Paragraph 0023: “reserve tank 10 according to an embodiment illustrated in FIG. 1 is installed in a vehicle”), the reservoir tank comprising:
a tank portion (with at least 12 and 18, see especially Fig 2) into which coolants with different temperatures are supplied (for example, see Paragraph 0034: “the temperature of the refrigerant 80 in the chamber 12 becomes higher than the temperature of the refrigerant 80 in the chamber 18”), wherein a cover (the “top” wall as seen in the perspective of Figs 3-6) is coupled to an upper portion of the tank portion;
a heat exchange reduction portion (with at least 14 and 16) partitioning an internal space of the tank portion into a first accommodation space (12) and a second accommodation space (18, partition walls 24, 26, and 28 controlling flow between chambers 12 and 18), wherein the first accommodation space (12) and the second accommodation space (18) are spaced from each other in the internal space of the tank portion (spaced by at least wall 22); and
Examiner notes Paragraph 0037: “the temperatures of the refrigerant 80 in the chamber 12 and the refrigerant 80 in the chamber 18 are suppressed from becoming uniform”
a discharge portion (passages 34 and 38, see especially Fig 2) provided in the heat exchange reduction portion (in walls 24 and 28) and formed to allow coolant flowing into the heat exchange reduction portion to be discharged back to the first accommodation space and the second accommodation space (opening 34 allowing bi-directional flow between 14 and 12, and opening 38 allowing bi-directional flow between 16 and 18), respectively.
In regard to claim 2, Nishioka discloses the tank of claim 1, wherein the heat exchange reduction portion (with at least 14 and 16) includes:
a first partition member (24) forming a boundary with the first accommodation space (12, see Fig 2);
a second partition member (28) forming a boundary with the second accommodation space (18); and
a support member (considered to be central walls 22 and 26) supporting the first partition member and the second partition member inside the tank portion (walls 24 and 28 being attached to, supported by, and extending from central walls 22 and 26 via a central hub).
In regard to claim 3, Nishioka discloses the tank of claim 2, wherein the support member (with 22 and 26) is formed on a center portion (dividing the “left and right” halves of the tank from the perspective of Fig 2) of a lower portion of the tank portion (being connected to the “bottom” wall of the tank as can be seen in Figs 3 and 4) that connects the first accommodation space (12) to the second accommodation space (18), and supports the first partition member and the second partition member (walls 24 and 28 being attached to, supported by, and extending from central walls 22 and 26 via a central hub).
In regard to claim 4, Nishioka discloses the tank of claim 2, wherein the discharge portion (passages 34 and 38, see especially Fig 2) is formed on each of the first partition member and the second partition member (passage 34 being formed in wall 24, and passage 38 being formed in wall 28).

Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but appear they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747